Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 1 of 21 PageID #: 2287


                                                                          , filed
                                                                            'NCLFRK'SOPF'Ice
                                                                      U.S. DISTRICT CO!.'RTED.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                          ^     MAY C7 2021        ★
                                         -X
                                                                      long island office
Maura E. Lynch,

                            Appellant,                  Case m 19-CV-03837-JS

      -against-


Stephen S. Vaccaro,
R. Kenneth Barnard, Chapter 7 Trustee,

                            Appellees.




                        Appeal from the United States Bankruptcy
                         Court for the Eastern District of New York




                           OPENING BRIEF FOR APPELLANT
                      MAURA E. LYNCH IN CASE NO. 19-CV-03837(JS>




                                     MAURA E. LYNCH
                                      Pro Se Debtor
                                       PO Box 2340
                                   Sag Harbor, NY 11963
                                         631-377-1117
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 2 of 21 PageID #: 2288
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 3 of 21 PageID #: 2289
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 4 of 21 PageID #: 2290
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 5 of 21 PageID #: 2291
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 6 of 21 PageID #: 2292
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 7 of 21 PageID #: 2293
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 8 of 21 PageID #: 2294
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 9 of 21 PageID #: 2295
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 10 of 21 PageID #: 2296
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 11 of 21 PageID #: 2297
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 12 of 21 PageID #: 2298
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 13 of 21 PageID #: 2299
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 14 of 21 PageID #: 2300
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 15 of 21 PageID #: 2301
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 16 of 21 PageID #: 2302
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 17 of 21 PageID #: 2303
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 18 of 21 PageID #: 2304
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 19 of 21 PageID #: 2305
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 20 of 21 PageID #: 2306
Case 2:19-cv-03837-GRB Document 23 Filed 05/07/21 Page 21 of 21 PageID #: 2307
